Case 3:20-cv-00243-TSL-RPM Document 1 Filed 03/06/20 Page 1 of 6




                                                    FILED ONLINE




                                                     4:20-cv-00035
Case 3:20-cv-00243-TSL-RPM Document 1 Filed 03/06/20 Page 2 of 6
Case 3:20-cv-00243-TSL-RPM Document 1 Filed 03/06/20 Page 3 of 6
Case 3:20-cv-00243-TSL-RPM Document 1 Filed 03/06/20 Page 4 of 6
Case 3:20-cv-00243-TSL-RPM Document 1 Filed 03/06/20 Page 5 of 6
Case 3:20-cv-00243-TSL-RPM Document 1 Filed 03/06/20 Page 6 of 6
